Citation Nr: 1534696	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-46 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Illinois.

The Veteran requested a hearing before a member of the Board in a March 2011 statement.  In an October 2014 statement, the Veteran indicated that he was withdrawing his hearing request.  Accordingly, the Board considers the request for a Board hearing withdrawn.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

Throughout the period of appeal, the Veteran's PTSD has not been shown have been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships or other symptoms approximating such level of disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.            §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

In addition, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examinations in January 2010 and May 2013.

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The most recent VA examination was provided in May 2013.  The examination report is based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran.  The examination report is adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings.  A new examination is not required as the examiner's opinions are well-supported and the Veteran has not described a worsening in the severity of his PTSD symptoms since the most recent examination.

The Board also notes that the Veteran has reported being awarded Social Security Disability benefits since approximately 2010, and the records of such an award have not been obtained, as generally required by VA's duty to assist.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In the present case, however, the Veteran has stated that the award of Social Security Disability benefits was unrelated to his PTSD disability, but rather was due to his physical disabilities; thus, such records are not pertinent, by the Veteran's own admission, to his pending claim.  In the present context, remand for these records is not required under the law and would only further delay resolution of the Veteran's appeal without raising the possibility of additional benefits being awarded him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, adjudication of the issue at this time is proper.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim decided herein.  Essentially, all available evidence necessary to substantiate the claim and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of Claim

Governing Rules and Regulations

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. 

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130. 

Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Furthermore, the Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes). 

The Board has also considered the Veteran's statements that his disability is worse than the rating currently assigned.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The Veteran's PTSD has been evaluated as 30 percent disabling, effective October 22, 2009.

Turning to the evidence of record, In November 2009, the VA received a letter from Dr. G. Gardner, who stated the Veteran was polite and personable in interaction although he appeared anxious and frequently animated by resentment as he related his history.  The Veteran stated he was interested in being evaluated for PTSD "for an upgrade on [his] disability."  

The Veteran stated he did not go to theaters anymore and he is uncomfortable in crowds.  He stated his backyard is his "little fort" and that he experiences nightmares of his Vietnam experience.  He finds himself up and walking at night.  He stated he was "really jumpy."  The Veteran's nightmares were worse in the last year and a half and he has been bothered by daytime recollections as well.  He tries to distract himself from those with activity and frequently tried to suppress these memories.  He indicated he avoided guns.  He was easily depressed and easily upset by the problems of acquaintances.  He reported suicidal ideations years prior but has not had them for years.  He stated he felt depressed for some time and feelings of worthlessness.  He felt tense most of time and was very irritable with his neighbors.  He had nightmares about three times a week and does not sleep well.  He tired easily and had less energy than before.  He lived with his girlfriend and stated his current stressor includes her poor health.  He was able to maintain his grooming and hygiene, as well as household chores and home repairs.  He seldom visited others and was not comfortable socializing with most people.  

A mental status examination revealed the Veteran was adequately dressed with normal hygiene.  He was polite and pleasant and animated as he expressed various resentments.  His affect was largely normal but tense.  He had a mildly dysphoric undertone to his mood and fairly frequently expressed resentment.  The Veteran's speech and language were normal.  The Veteran's thought processes were organized with no indication of formal thought disorder.  He described intrusive recollections of his combat experience and related hypervigilance and guilt.  The Veteran reported bitterness over his experience with the VA but he did not complain about current treatment.  He endorsed significant depressive style thought content and denied current acts of suicidal ideation.  He was oriented times three and judgement was intact for hypotheticals.  He endorsed several critical items associated with anger and a few items associated with mental confusion such as seeing animals or things that others do not, something wrong with his mind, and strange and peculiar thoughts.  He also endorsed several items associated with depression or suicidal ideation.  

Dr. Gardner confirmed the Veteran's diagnosis of PTSD and depressive disorder, not otherwise specified.  The Veteran's GAF score was estimated to be in the mid-50s.  The Veteran appeared to have normal range intelligence and language skills were grossly normal.  

VA treatment records dated from October 2009 to January 2010 indicate the Veteran was alert, active, and cooperative with good eye contact during psychiatric assessments.  It was noted the Veteran spoke with normal tone and volume.  His speech was coherent and relevant.  The Veteran's mood was neutral and his affect was of full range. 

In January 2010, the Veteran underwent a VA examination where the VA examiner indicated that the Veteran exhibited symptoms consistent with a diagnosis of PTSD.  The Veteran described longstanding depression and anxiety as well as social isolation.  He described feeling "guilt of surviving" related to his combat in Vietnam.  

A mental status examination did not demonstrate clear evidence of impairment of thought process or communication, nor was there evidence of delusion or hallucination.  The Veteran's eye contact was generally within normal limits.  The Veteran denied significant suicidal or homicidal thoughts.  The Veteran denied difficulty maintaining minimal personal hygiene or other basic activities of daily living.  He indicated that he experienced increasing difficulties with short-term memory, although the VA examiner noted the reasons for this were unclear.  The Veteran denied obsessive or ritualistic behavior which interfered with routine activities.  The Veteran's rate and flow of speech was within normal limits.  The Veteran indicated that he experienced panic attacks but often unprovoked, approximately two to three times per month.  The Veteran rated his depression at a seven out of a 10.  The Veteran described sleep disturbances and currently sleeps approximately four to five hours a night.  

The Veteran reported a history of re-experiencing of trauma including frequent, and at times daily, intrusive imagery of his stressor.  He indicated significant emotional reactivity when he hears people "talking about Vietnam, especially if it is clear that they weren't actually there."  Regarding avoidance and emotional numbing, the Veteran stated he has explicitly avoided talking about his Vietnam related experiences and also avoided reminders of his trauma.  He stated he lost interest in activities which he once enjoyed such as sports and hunting.  The Veteran reported hypervigilance and exaggerated startle response since his military service in Vietnam and indicated longstanding difficulties with irritability and anger.  

The Veteran was subsequently diagnosed with PTSD and likely substance abuse issues.  The GAF score was 56.  The VA examiner opined that the Veteran's substance use accounted for the PTSD symptomatology, but rather the substance abuse patterns represented efforts to self-medicate his PTSD symptomatology.  The VA examiner opined that the severity of the Veteran's PTSD symptoms "appears [sic] to be relatively mild and is [sic] most likely characteristic of signs and symptoms that are transient and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, and at times when the [V]eteran was actually working." 

A June 2010 VA treatment record indicates that the Veteran's depression screening revealed he experiences little interest or pleasure in doing things and feels down, depressed, or hopeless on a daily bases.  It was noted the Veteran has been recently dealing with death of a loved one.

Finally, in May 2013, the Veteran was afforded another VA examination where a diagnosis of PTSD was confirmed, with a GAF score of 55.  The VA examiner noted the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He reported living with his girlfriend for about 10 years but that the relationship "has [its] ups and downs because she has PTSD too"  He stated he maintained a good relationship with his children and grandchildren.  The Veteran reported that he was unable to work due to his physical problems.  The Veteran stated that since 1986, when he was divorced, the severity of his PTSD remained the same.  He stated, "I'm not a people person.  I'm not sleeping well at night.  I sweat drastically at night.  I'm not eating like I used to."  He experienced intrusive thoughts about Vietnam a few times a week and sleeps about six and a half hours a night.  He has nightmares three or four times a week and panic attacks about six times a month.  He last experienced suicidal ideation nine months prior.  The VA examiner noted he was fully independent in his activities of daily living and is capable of cooking, cleaning, shopping, driving, and managing his finances.  He has a horse and rides a few times a week, and assists a friend with various tasks such as building fences and transporting horses.  He reads and watches TV and walks to the post office to pick up his mail.  He does house and yard work and he and his girlfriend enjoy going for drives.  They go out to dinner once a month.  The Veteran's son recently moved locally and he hopes to see him more frequently.  He meets with a group of veterans about six times a year to provide support to each other.  

The VA examiner indicated the Veteran experienced symptoms of anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directs, or recent events, and difficulty in establishing and maintaining effective work and social relationships.  

Considering the evidence as a whole, the Board concludes that the Veteran's PTSD does not warrant a rating in excess of the 30 percent rating and a higher schedular rating is not warranted.

During the period of appeal, the Veteran's PTSD symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating. 

Here, based on the review of the relevant evidence, the Veteran does not demonstrate the majority of the actual symptoms identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating.  He also is not shown to manifest other symptoms of the severity, frequency and duration which approximate the criteria for a 50 percent or higher rating.

The Board notes that the VA treatment records reflect that the Veteran's symptoms primarily consisted of depressed mood, anxiety, chronic sleep impairment, and intrusive thoughts.  The Board acknowledges the Veteran's symptoms of difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work and a work-like setting.  However, there was no indication that the Veteran's PTSD symptoms moderately compromised his ability to sustain social and work relationships.  The VA examiner noted occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Further, despite frequently spending time alone the Veteran was able to maintain a relationship with his girlfriend.  He was alert and oriented; his thought process was intact and thought content was without psychotic material; there was no evidence of homicidal ideation; concentration, focus, and memory were adequate.  Although it was noted in Dr. Gardner's letter that the Veteran endorsed several items associated with depression or suicidal ideation, the Board noted that the there was no indication he was a danger to himself or others.  Although he admitted to suffering from a history of suicidal ideation he indicated that he had no plan to act on these episodic thoughts.  

Furthermore, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds the Veteran's GAF scores consistently in the mid-50s.  The DSM-IV identifies scores in the ranges of 51-60 as "moderate symptoms," which include flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, manifested in such ways as having few friends or conflicts with peers or co-workers.  

However, there is no objective medical or other persuasive evidence suggesting that the Veteran has experienced the vast majority-and arguably, more serious-symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, or symptoms of similar severity, frequency and duration, as are characteristic of the next higher, 50 percent, rating. 

Under the circumstances of this case, the Board finds that the Veteran's PTSD symptomatology has not met or approximated the criteria for a 50 percent rating at any point.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.  

Extraschedular Consideration

Board will consider whether referral for an extraschedular evaluation is warranted. The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Further, there is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards.  A higher rating or ratings are provided for greater levels of impairment.  His disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, a referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R.    § 3.321 is not warranted. 

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340, 4.16 (2014).  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that his PTSD is sufficiently incapacitating as to prevent him from obtaining and maintaining substantially gainful employment.  Rather, the evidence shows that the Veteran discontinued working secondary to other physical disabilities.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised in the present appeal.  See id. 

For all the foregoing reasons, the Veteran's claim for entitlement to an initial increased disability rating for PTSD in excess of 30 percent must be denied.  The Board has also considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  The Veteran may always file a new claim for an increased rating should the disability increase in severity in the future.  However, since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial increased disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


